OPINION
By THE COURT:
We find reversible error in the two instructions to the jury given- by the court before argument at the request of plaintiff and error in the general charge.
Reasoning in the opinion in the case 'of John H. Mosher, plaintiff, appellee, v Equitable Assurance Society of the United States, defendant, appellant, No. 257 in the Court or Appeals of Ashland County, Ohio, decided November 25, 1936, (26 Abs 310) as to tule of interpretation applicable to total disability clause in group insurance policy, approved and followed.
The judges of this court of appeals further find that the judgment upon which they have agreed is in conflict with a jud'g-'' ment pronounced upon the same question by the Court of Appeals of the First District, in the case of The Prudential Insurance Company plaintiff in error, versus Dora C Bradds defendant in error, in Cause No. 94 in the Court of Appeals of Clinton County, Ohio, for which reason this cause, pursuant to the provisions of §6, Art IV, of the Constitution will be certified to the Supreme Court of Ohio for review and final determination.
The judgment is reversed at the costs oí the appellee, and the cause is remanded for a new trial and further proceedings according to law.
Exceptions may be saved.
GUERNSEY, PJ, CROW, J, KLINGER, J, concur.